Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (1A-1F and 2) corresponding to claims 1-6, 9, 10, 13, 14 and 16-20 in the reply filed on 07/23/2021 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-2 and 16 is/are rejected under 35 U.S.C. 102(a)(1)-(2) as being anticipated by KIYOMURA (Pub. No.: US 2010/0052024).
Re claim 1, KIYOMURA, FIGS. 2-3 teaches a method for processing a substrate, the method comprising: 
positioning the substrate (1) in a deposition chamber, wherein the substrate comprises a wafer of single crystal silicon; 
forming one or more intermediate layers (4, ¶ [0040]) on the wafer of silicon; 
forming an amorphous strontium titanium oxide layer (3, [0041] & claim 8) on the one or more intermediate layers; 

oxidizing the one or more intermediate layers; and increasing a thickness of the crystalline strontium titanium oxide layer (FIG. 3B → FIG. 3C, [0043]-[0044] & claim 8).
Re claim 2, KIYOMURA, FIGS. 2-3 teaches the method of claim 1 wherein the crystalline strontium titanium oxide layer comprises crystalline strontium titanate (claim 8).
Re claim 16, KIYOMURA, FIGS. 2-3 teaches a method for processing a substrate, the method comprising: 
positioning the substrate (1) in a deposition chamber, wherein the substrate comprises a top layer of silicon; 
forming one or more transition layers (4) on the top layer of silicon; 
forming an amorphous layer of strontium titanium dioxide (amorphous strontium titanate film, claim 8) on the one or more transition layers; and 
heating the substrate to a temperature above 500 °C causing the amorphous layer of strontium titanium dioxide to convert to a crystalline layer of strontium titanium dioxide (heat treatment, claim 8 & ¶ [0043]-[0044]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-6 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIYOMURA in view of YOO (Pub. No.: US 2019/0019801). 
	KIYOMURA teaches all the limitation of claim 1/16.
KIYOMURA fails to teach the limitation of claim 4-6/18-20.
YOO teaches wherein the one or more intermediate layers comprise germanium; wherein the one or more intermediate layers comprise a combination of strontium and silicon; and wherein the one or more intermediate layers comprise a combination of strontium, germanium and silicon (125, FIG. 1, ¶ [0028], note that “the ferroelectric layer pattern 125 may include carbon (C), silicon (Si), magnesium (Mg), aluminum (Al), yttrium (Y), germanium (Ge), tin (Sn), strontium (Sr), lead (Pb), calcium (Ca), barium (Ba), titanium (Ti), zirconium (Zr), gadolinium (Gd), lanthanum (La), or a combination thereof” and the layer 235 may include at least one of strontium titanium oxide (SrTiO3), [0033]) (claims 4-6).
wherein the one or more transition layers comprise strontium; wherein the one or more intermediate layers comprise germanium; wherein the one or more intermediate layers comprise a combination of strontium and silicon (125, FIG. 1, ¶ [0028]) (claims 18-20).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include the above said teaching for the purpose of enhancing the writing and reading operation of the memory devices  as taught by YOO, ABSTRACT. 
Claim(s) 9 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over YOO in view of KIYOMURA.
Re claim 9, YOO, FIG. 1 teaches a method for forming a crystalline strontium titanium oxide layer on a silicon-based substrate, the method comprising: 
depositing a strontium containing layer (125, ¶ [0028]) on the silicon-based substrate (101); 
depositing an amorphous strontium titanium oxide layer (235, [0033]) on the strontium containing layer; 
converting the amorphous strontium titanium oxide layer to the crystalline strontium titanium oxide layer (by reacting the interfacial oxide layer 130 with gate electrode during heat treatment, FIG. 2, [0047]); 
oxidizing the strontium containing layer (during step S160 of FIG. 2).
YOO fails to teach increasing a thickness of the crystalline strontium titanium oxide layer.
KIYOMURA teaches increasing a thickness of the crystalline strontium titanium oxide layer ([3a+4] → 3, FIG. 3B → 3C, ¶ [0012]).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include the above said teaching for the purpose of decreasing the size of electronic device as taught by KIYOMURA, [0008]. 
Re claim 13, in the combination, KIYOMURA teaches the method of claim 9 wherein the crystalline strontium titanium oxide layer comprises crystalline strontium titanate (“a crystallized film that contains strontium, titanium and oxygen by carrying out a heat treatment”, ¶ [0012] & claim 8).
Re claim 14, in the combination, YOO teaches the method of claim 9 wherein a layer of strontium silicide is formed when depositing the strontium containing layer (125, FIG. 1, ¶ [0028]) on the silicon-based substrate (101).
Claim(s) 3, 10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIYOMURA.
KIYOMURA differs from the claim invention by not disclosing wherein the amorphous layer of strontium titanium dioxide is formed in an environment in which oxygen pressure is reduced while temperature is simultaneously increased.
However, Applicant has not disclosed that the ranges are for particular unobvious purpose, produce an unexpected result, or are otherwise critical. Therefore, It would have been obvious to one having ordinary skill in the art at the time the invention was made to include the above said teaching, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY TRAN whose telephone number is (571)270-1749.  The examiner can normally be reached on Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TONY TRAN/Primary Examiner, Art Unit 2894